DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
The amendments and remarks filed on 07/06/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 4, 6-7, 11 and 13 are pending; Claims 2-3, 5, 8-10, 12, and 14-20 are cancelled; Claim 1 is amended; and Claims 1, 4, 6-7, 11 and 13 are under examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2021 and 07/06/2021 are acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Withdrawal of Objections 
The objection to Claim 1 is withdrawn due to the amendment to the claim filed on 07/06/2021.

Withdrawal of Rejections
The rejection of Claims 1, 4-7, 11, and 13 under 35 U.S.C. 103(a) over Armin et al. in view of Wang et al., Thomsen et al., Latouf et al., and Chen et al. is withdrawn due to the amendment to the claims filed on 07/06/2021.
 
Claim Interpretation

Claim 1 recites in the step a) mixing the lignocellulose-containing biomass with an average particle size smaller than 1-10 mm for 5-15 min at a temperature 70-85oC with at least one of water, aqueous solutions, and/or steam, whose scope encompasses a step of mixing the biomass with water while the biomass is present with the water, thus being soaked in the water. The claim only define a time for the action of mixing, but the claim does not define how long the biomass stays in water at a temperature 70-85oC (i.e. not define a time for the soaking process).  For the broadest and reasonable interpretation, it is interpreted that the scope of the claim encompasses a mixing step which is directed to a step of soaking the biomass in water, and that the time of 5-15 min is directed to the mixing, not the entire time of the soaking (in another word, the soaking time could be longer than the mixing time). 

Claim Rejections - 35 USC § 103
Claims 1, 4, 6-7, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Armin et al. (EP 1978086, 2008, cited in IDS, English-translated version of record) in view of Wang et al. (China Patent Application No. CN101358218, 2009, machine-translated English version of record), Thomsen et al. (WO 01/60752, 2001, cited in IDS), Latouf et al. (US 2011/0020884, 2011, of record), Chen et al. (WO/2012/100375, published on Aug. 2, 2012), Zhang et al. (Biores. Technol., 1999, 68: 235-245) and Li et al. (Int. J. Hydrogen Energy, 2010, 35: 7261-7266).  US 2013/0252293 of Chen et al. (of record) is equivalent to WO/2012/100375 of Chen et al.  Accordingly, all citations are made to US 2013/0252293.
Armin et al. teach a method for generating biogas from lignocellulosic biomass (i.e. lignocellulose-containing biomass) and water, comprising steps: (a) chopping/shredding the biomass to particles by a shredding device (shredder, extruder, defibrillator), wherein the particles are in length 1-4 cm (i.e. 10 – 40 mm), during which the biomass is heated to a temperature of 40-70oC;  (b) thermal hydrolysis of the biomass particles, comprising a thermal hydrolysis sub-step (b1), by heating the biomass to a temperature between 150 - 250°C or 160 - 220°C in a high pressure microwave, wherein the heat time in the microwave is within less than 5 minutes; and (c) anaerobically fermenting the biomass obtained from step (b) for biogas production; wherein the method further comprises an additional anaerobic fermentation, i.e. a pre-fermentation step (d), conducted between the step (a) and the step (b), in which the biomass obtained from step a) is subjected to anaerobically fermentation for biogas production; wherein the method further comprises a recycling step (e), for recycling undigested biomass from the anaerobic digestion of step (c), subjecting recycled biomass to the thermal hydrolysis in step (b) and then back to the anaerobic fermentation in step (c) for biogas production; wherein the recycling step (e) are repeated; wherein the anaerobic fermentations in steps (c) and (d) are performed at a temperature of 50 - 60oC (Claims 1-16, Example 1, paragraphs 0001, 0006, 0008, 0015-0018, 0022, 0037-39, 0041, 0050-52, Figs 1, 4, and 5); wherein the anaerobic fermentations in steps (c) and (d) are performed both enzymatically (i.e. a biological treatment with enzymes for enzymatic hydrolysis) and microbiologically (i.e. by means of microorganisms) (Claim 10, paragraphs 0047, 0022 0013, 0015); and wherein the biomass is material such as straw, manure, or a mixture of straw and manure (Claim 11, paragraphs 0023, 0051/line 1). Armin et al. also teach that the biomass is preheated up to 150°C by heat exchange devices before entering the step (b), i.e. between steps (d) and (b) and between steps (c) and (b), and that the biomass is cooled from above 165oC by heat exchange devices after the step (b) and before step (c), i.e. between the step (b) and the step (c) (Claims 12-13, 7, 2-4, paragraphs 0024-25). Armin et al. further teach that the heat exchangers used for cooling the biomass that leaves from the step (b) are in countercurrent with the heat exchangers ahead of the microwave (i.e. the heat exchangers is used for preheating the biomass to be entered into the step b) (paragraph 0052, lines 4-5 from the bottom, Fig. 1). Thus, the preheating the biomass obtained in step (d) (before entering the step b) and the cooling the biomass obtained in step (b) (before entering step c) in the method of Armin et al. are conducted by heat exchange operation based on the countercurrent principle, thus meeting the requirement of the step (b) in the instant claim 1. Finally, given the method of Armin et al. is specifically directed to producing biogas from lignocellulose-containing biomass, the method inherently comprises a process of recovery of the biogas that is formed during the pre-fermentation and fermentation steps, as required by the instant claim 1.
Overall, Armin et al. teach a method for generating biogas from lignocellulose-containing biomass, comprising the following steps: a “Step (a)” of shredding the lignocellulose-containing biomass (this step is comparable to the shredding step in the step “a” recited in the instant claim 1); a “Step (d)” of pre-fermentation of the biomass obtained from the step (a) (this step is equivalent to the first fermentation step “a1” recited in the instant claim 1); a “Step (b)” of heat treatment of the biomass obtained from the step (d) for thermal hydrolysis (this step is comparable to the heat treatment step “b” recited in the instant claim 1); and a “Step (c)” of anaerobic fermentation of the biomass obtained from the step (b) (this step is equivalent to the second anaerobic fermentation step “c” recited in the instant claim 1); wherein the method of Armin et al. further comprises a step of preheating the biomass up to 150 °C before entering the step (b) (this step is comparable to the preheating step recited in the instant claim 4); and wherein manure mixed with straw (i.e. manure mixed with lignocellulose-containing biomass) is used for producing biogas through the fermentations (this teaching meets the requirement in the instant claim 13).    
Armin et al. do not teach that mixing (soaking) the biomass material with water, aqueous solution and/or steam at a temperature of 70-85oC for a period of 5-15 minutes, which is required by the step “a” of the instant claim 1.
Wang et al. teach a method of utilizing straws for producing bio-based products, comprising a step of soaking crushed straws in water at a temperature of 60oC-90oC for 1-3 hours (e.g. 80oC for 2 hours and 90oC for 1 hour) followed by acid treatment for obtaining xylose, enzymatic hydrolysis of the cellulose of the straws (i.e. xylose residue) with cellulases for obtaining free sugars, and anaerobic fermentations (paragraphs 0008-9; Examples 1 and 2). In addition, Wang et al. teach that pre-soaking straw in water effectively removes pectin, tannin and other inhibitors from the straw, which impede downstream hydrolysis processes (paragraph 0018, lines 6-8). Wang et al. also teach that the straws are corn stalks, wheat straw, sorghum straw, sunflower stalks, corn cobs, bagasse, and/or cotton seed hull (paragraph 0017). 
Chen et al. teach a method for producing bio-based products from straws, comprising a step of soaking mechanically treated straws in water at 15-90oC for 10-60 minutes, before the straws are subjected to steam explosion and anaerobic fermentation for producing products such as biogas (methane and hydrogen) from the straws (abstract, claims 11, 17, and 27). 
It is noted that soaking straws in water requires the straws to be immersed into water and to be constantly contacted by water. In view of the fact that straws are floating material, the soaking step taught by Wang et al. or Chen et al. necessarily comprises a step of mixing the straw with water.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the method of Armin et al. by soaking/mixing the mechanically treated straws with water at a temperature between 70-85oC at beginning of the process for effectively producing biogas, as taught by Wang et al. and Chen et al. A person of ordinary skill in the art would have been motivated to do so, because it had been well known in the art to soak mechanically treated straws in water, thus thoroughly wetting the biomass, as supported by Wang et al. and Chen et al. As known to one of ordinary skill in the art, straws float on the top of the liquid phase when being added to water or aqueous solutions. One of ordinary skill in the art would have recognized that pre-soaking raw straws in water would allow the biomass to become thoroughly wetted, and such wetted straws would be easily immersed into water/aqueous solutions and be readily accessible by enzymes and microorganisms present in aqueous solutions in the pre-fermentation step, consequently facilitating the downstream pre-fermentation process. Furthermore, pre-soaking straws in water effectively removes inhibitors which impede downstream hydrolysis processes, including pectin and tannin, as taught by Wang et al. Thus, one of ordinary skill in the art would have recognized it would be necessary to include the soaking/mixing step in the method of Armin et al. for improving efficiency of downstream pre-fermentation/hydrolysis processes. One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Armin et al. because straw biomass materials used for hydrolysis and fermentations in the method of Armin et al. are the same as those used in the methods of Wang et al. and Chen et al. Thus, the teachings of Wang et al. and Chen et al. for straws are applicable to the method of Armin et al.
Regarding the limitation “for 5 - 15 min at a temperature of 70-85oC” recited in step “a” of the instant Claim 1, the temperature range 60oC-90oC taught by Wang et al. encompasses the claimed temperature range 70-85oC, and the 80oC taught by Wang et al. reads on the claimed range 70-85oC. In addition, the range 15-90oC taught by Chen encompasses the claimed temperature range. Thus, the teachings of the cited prior art render the temperature ranges in the claims obvious. See MPEP  2144.05 that states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. With regard to the time range recited in step a) of the claim 1, Wang et al. and Chen et al. do not teach mixing the straws with water for 5 - 15 min. However, it is considered that the time for soaking/mixing straws can be readily modified by routine optimization for effectively removing inhibitors as well as efficiently soaking and wetting the straws and meanwhile maintaining the energy cost as low as possible. In the case of mixing, the time could be optimized based on various condition factors, such as a ratio of the straws vs. water, particle sizes of the straws, water temperature, and energy cost. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Moreover, there is no evidence of the record to show the claimed time range is critical.  Therefore, the mixing step defined in the step a) of the claim 1 would have been prima facie obvious to a person of ordinary skill in the art for all the reasons indicated above.
Regarding the limitation “shredding the lignocellulose-containing biomass in a hammer-mill to … a range of 1-10 mm” recited in step “a” of the instant Claim 1, Armin teaches making particle size of the biomass as small as possible, and expressively teaches shredding the biomass into a particle size of 10 – 40 mm (Example 1, para 0037/line 2). The low end of 10 – 40 mm taught by Armin touches the high end of the claimed range “1-10 mm”. It is also noted that the claimed particle size range of “1-10 mm” had been well known in the art, as further supported by Zhang et al., Li et al., and Thomsen et al. (see details in next page). Thus, the claimed range of 1-10 mm would be obvious over the cited prior art.  With regard to the shredding step in the instant Claim 1, Armin teaches shredding the biomass in a shredder/extruder, but not in a hammer-mill. However, it would have been obvious to replace the shredder/extruder of Armin with a hammer mill in the method suggested by Armin for shredding the biomass into a particle size of 1-10 mm, because the hammer-mill is an art-recognized equivalent of the shredder/extruder of Armin for the same purpose, substitution of one known element for another would maintain expected shredding activity, and the results of the substitution would have been predictable. Furthermore, it had been well known in the art that hammer milling is effective at shredding biomass into a particle size of 1-10 mm, and the biomass shredded by hammer milling generates better digestion results and improved biogas yields. In support, Zhang et al. teach a method of converting rice straw into biogas/methane, comprising: grinding/shredding the straw in a hammer-mill into a particle size of 10 mm, adding ammonia (as a supplemental N source) and tap water to the straw, and subjecting the straw to thermal treatment at a temperature of 60-110oC and then to anaerobic digestion for biogas production (abstract, page 238/left col/last para and right col/para 2); and Zhang et al. further teach that smaller straw particles are digested better with higher biogas yield and the straw grinded by hammer milling generates better digestion results and improved biogas yields (page 241/last para. and page 242/left col/lines 1-7). Further in support, Li et al. teach a method of converting rice straw into biogas/methane, comprising: grinding/shredding the straw in a hammer-mill into a particle size of 20 meshes (about 1 mm), adding NaHCO3 (to adjust C/N ratio) and NH4HCO3 (as an ammonia source) and subjecting the straw to anaerobic digestion for biogas production (abstract, page 7262/left col/para 3 and 5-6, and right col/para 1).  Examiner notes that the claimed particle size range “1-10 mm” is further rendered obvious by the teachings of Zhang et al., Li et al., and also Thomsen et al. who teach that the particle size of the biomass has a maximum length of 5 mm (page 27/lines 8-9, detailed descriptions are provided below). It is also noted that the teachings of Zhang et al. about the thermal treatment of the straw in tap water at 60-110oC further render the mixing/soaking the biomass with water in the step “a” of Claim 1 to be obvious.
Regarding the limitation “at 130-200oC for a duration of 10-30 mins” recited in step b) of the instant claim 1, Armin et al. teach heating the biomass at a temperature between 150 - 250°C or 160 - 220°C, which is overlapped with the claimed temperature range in claim 1, thus rendering the claimed temperature range being obvious.  See MPEP  2144.05.  Regarding the time range 10-30 mins, Armin et al. teach the time for heating the biomass in the high pressure microwave in sub-step (b1) is within less than 5 minutes, the up-end of which nearly touches 5 minutes. Armin et al. also teach pre-heating the biomass to 150 °C between steps (d) and (b) (i.e. before the biomass enters the microwave), and cooling the biomass from above 165oC to a lower temperature between the step (b) and the step (c) (i.e. after biomass leaves the microwave). These teachings indicates that in addition to the heat treatment in the microwave in the sub-step (b1), the biomass is pre-heated to and maintained at a high temperature such as 150°C before the biomass enters the microwave in sub-step (b1) and the biomass is also in the temperature range from above 165oC to 130oC in the process of being cooled to a lower temperature (right after the biomass leaves the microwave in sub-step b1). All these additional steps involved with heating could easily give an additional 5 minutes or more for the biomass to be maintained at the temperature range above 130oC in the method of Armin et al., thus arriving at a time length of 10 minutes or longer, as required by the instant claim 1. It is noted that there is no evidence of the record to show the claimed time range is critical. Thus, the time range 10-30 minutes recited in step b) in claim 1 would have been obvious over the teachings of Armin et al. Alternatively, the limitation “at 130-200oC for a duration of 10-30 mins” would have been obvious, because it had been well known in the art to heat lignocellulosis biomass at 130-200oC for 10-30 mins as a thermal pretreatment for rendering hemicellulose and cellulose of the biomass more accessible to enzymes and microorganisms in the downstream enzymatic digestion and anaerobic fermentation. In support, Thomsen et al. teach a method for producing ethanol and biogas from lignocellulose-containing biomass, comprising: (i) mixing biomass/wheat straw having particle sizes < 5 mm with water and aqueous solutions; (ii) heating mixed biomass (aqueous slurry) at a temperature of 160-210oC or 170-190oC for about 10-15 minutes for thermal treatment (thermal hydrolysis) of the biomass for separating the biomass into soluble hemicellulose and insoluble cellulose and lignin, (iii) enzymatically hydrolyzing cellulose and/or hemicellulose of the biomass with enzymes (to release sugars); and (iv) anaerobically fermenting hydrolyzed biomass for ethanol and biogas production (Example 1/1.1.4-1.1.7., Example 2/2.2 and 2.4, Example 3/3.1.1-3.1.3, 3.1.5 and 3.3, page 3/line 15 – page 4/line 20, page 15/lines 1-15, Page 16/lines 20-25, table 1.4). Thus, the thermal treatment taught by Thomsen et al. is an art-recognized equivalent means for converting the biomass into soluble hemicellulose and insoluble cellulose fractions. It would have been obvious to replace the thermal treatment in the method of Armin et al. with the thermal treatment of Thomsen et al. for obtaining the same purpose, which would arrive at the thermal treatment condition “130-200oC for a duration of 10-30 mins” in the instant claim 1. 
Regarding the steps (d)-(f) in the instant claim 1, Armin et al. do not teach subjecting an outflow from the anaerobic fermentation of the step (c) to liquid-solid separation to obtain a liquid phase recycled as processing water for mixing the biomass and to obtain a solid phase recycled as organic fertilizer.  However, it would have been obvious to modify the method of Armin et al. for making the method more environmental friendly and cost effective, by subjecting an outflow of the fermentation step (c) to a phase separation to obtain a liquid phase recycled as process water into the preceding steps for mixing with the biomass and a solid phase recycled as organic fertilizer (in the case the biomass is substantially fermented), because it had been well known in the art to subjecting outflow of biomass-fermentation to solid-liquid separation for recycling liquid phase as process water and solid phase as organic fertilizer, and because the benefits for the recycling had been well known in the art.  In support, Latouf et al. teach a process for converting plant biomass materials to fuels (abstract), the process comprises a fermentation step (labeled as “5”) of fermenting a treated feedstock material (“16”) by anaerobic microorganisms to produce an outflow of a fermented residual material (“17”) and fuels such as hydrogen and methane, and a subsequent step (“6”) of subjecting the outflow (“17”) to solid-liquid separation to obtain a solid phase (“18”) and a liquid phase (“19”), wherein at least a portion of the liquid phase (“19”) is recycled (as process water) in the process, and the solid phase (“18”) is used/recycled to fertilize corps (i.e. as organic fertilizer) (paragraphs 0060, 0090/lines 3-5 and 11). Further in support, Thomsen et al. teach that after completing the anaerobic fermentation fermented wet-oxidized straw (FWOS) was centrifuged (for a phase separation) to remove undigested straw (a solid phase) and collect supernatants (FWOSs, a liquid phase), and the supernatants are subjected to anaerobic fermentation of methanogenic microorganisms for methane production and reducing inhibitor substances, thereby obtaining a liquid phase in the form of process water being recycled to any of the preceding steps (e.g. mixing with the biomass), wherein the recycled process water does not inhibit the process of hydrolysis or fermentation (page 21/lines 25—page 24/line 12, page 31/last paragraph, page 33/paragraphs 2-3, page 51/lines 18-21, page 52/line 16-page 53/line 3, Fig. 4).  Thomsen et al. further teach that the recycling of the process water provides benefits of reducing the consumption of water and minimizing the quantity of waste material emerging from the entire process (page 23/lines 21-25).  Therefore, it would have been obvious to replace a significantly amount of fresh water, if not all, with the recycled process water and to mix the recycled water with the biomass in the method suggested by Armin et al. for significantly or considerably reducing consumption of fresh water, as taught by Latouf et al. and Thomsen et al., thereby making the process more environmental friendly and cost effective.
Regarding Claim 4, Armin et al. teach the biomass obtained from the step (d) (equivalent to step “a1” recited in the instant claim 1) is heated up to 150°C before entering the step (b) through heat exchange operation in countercurrent. The temperature range taught by Armin et al. is overlapped with the range “110-180oC” recited in the claim, thus rendering the claimed range obvious. See MPEP  2144.05.  Given Armin et al. expressly teach heating the biomass through heat exchange operation in countercurrent, it would have been obvious to apply heat exchange operation in countercurrent in step (b) to pre-heat the biomass up to 150°C in the method suggested by Armin et al. for saving the energy cost.  As such, Claim 4 wound have been obvious over the teachings of Armin et al.
Regarding Claim 6, Armin et al. is silent about the sodium content in the fermentation system. However, it would have been obvious to apply a sodium content in the range of 100 mg/l to 5000 mg/l to the fermentation system in the method suggested by Armin et al. for improving anaerobic fermentation, because this sodium content range had been well known in the art for promoting growth of fermenting microorganisms, as evidenced by Thomsen et al., who teach preparing a nutrition medium for growing microorganisms in the anaerobic fermentation system (pages 27-28, 1.1.5), by adding 50 ml of a solution of sodium bicarbonate compound (52 g/L) per liter of anaerobic fermentation medium (page 27/line 26, page 28/line 27), resulting in a final sodium bicarbonate concentration of ~2.6 g/L, i.e. ~2600 mg/L, of which the sodium content is ~728 mg/L, reading on the claimed range of “100 mg/L – 5000 mg/L” in the claim. It is noted that the sodium content in a fermentation medium is readily adjustable through routine optimization for improving biogas/biofuel production. Further, the claim 6 recites a very broad range of sodium content and there is no evident of the record to show this broad range is critical. Thus, the claim 6 would have been obvious over the combined teachings of the cited prior art (it is noted that the teachings of Li et al. about adding sodium compound NaHCO3 to the biomass further render this claim to be obvious).  
Regarding Claim 7, Armin et al. is silent about the ammonium content in the fermentation system. However, it would have been obvious to apply an ammonium content in the range of 200 mg/l to 2000 mg/l to the fermentation system in the method suggested by Armin et al. for promoting growth of fermenting microorganisms, because this ammonium content range had been well known in the art for promoting growth of fermenting microorganisms, as evidenced by Thomsen et al., who teach preparing a nutrition medium for growing microorganisms in the anaerobic fermentation (pages 27-28, 1.1.5), by adding 10 ml of solution A containing ammonium chloride (100g/L) per liter of anaerobic fermentation medium (page 27/line 22, page 28/lines 4-5), resulting in a final ammonium chloride concentration of ~ 1 g/L or ~1000 mg/L, of which the ammonium content is ~336 mg/L, reading on the claimed range of “200 mg/L-2000 mg/L” in the claim. It is noted that the ammonium content in a fermentation medium is readily adjustable through routine optimization for improving biogas/biofuel production. It is noted that the claim 7 recites a very broad range of ammonium content and there is no evident of the record to show this broad range is critical. Thus, the claim 7 would have been obvious over the combined teachings of the cited prior art (it is noted that the teachings of Zhang et al. and Li et al. about adding ammonium compounds to the biomass further render this claim to be obvious).
Regarding Claim 11, Armin et al. teach the pre-fermentation step (d) (equivalent to the step “a” in the instant claim 1) is performed with both enzyme and microorganisms. Armin et al. also teach hemicelluloses and cellulose are the major components of the biomass (paragraph 0006). Furthermore, it is well known in the art to hydrolyze hemicelluloses and/or cellulose of the biomass with enzymes in an aqueous solution for generating fermentable sugars, thus making the components of the cellulose and/or hemicellulose much more easily accessible to microorganisms in anaerobic fermentation, as supported by Thomsen et al. (page 18/lines 4-8 and 17-29, page 30/lines 22-page 31/line 2) and Wang et al.  Thus, it would have been obvious to subject the biomass in the presence of water to enzymatic treatment in the pre-fermentation step in the method suggested by Armin et al. for hydrolysis of cellulose and/or hemicellulose in the biomass and releasing fermentable sugars, consequently making the components of the cellulose and/or hemicellulose more easily accessible to microorganisms of anaerobic fermentation for enhancing biogas production. 
Therefore, the method of Claims 1, 4, 6-7, 11, and 13 would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments about Examiner’s claim interpretation in the response filed on 07/06/2021 (page 5) have been fully considered but they are not persuasive.  Examiner points out that the disclosure of the specification in paragraph 0048 does not read on the claims. In addition, the process of impacting biomass with hot water and incubating the biomass in the water to adequately destroy the wax layer, as disclosed in [0048], is a process of socking biomass in water. Thus, the process disclosed in [0048] comprises soaking biomass in water.  As indicated above, the instant claim 1 only defines a time length for the action of mixing the biomass, but does not recite any limitation to define how long the biomass is soaked/incubated in the water. For the broadest and reasonable interpretation of the claim, it is proper for Examiner to interpret that the time length “5-15 min” recited in the step a) is directed to a time length used for mixing the biomass, but not to the entire time of soaking the biomass (i.e. after being mixed with water the biomass could continue to be soaked in the water, and the soaking time could be longer than the mixing time).   
Applicant's arguments about the 103 rejection of Claims 1, 4-7, 11, and 13 in the 07/06/2021 response (pages 6-11) have been fully considered but they are not persuasive.
In response to Applicant’s arguments about the examiner's conclusion of obviousness is based upon the use of hindsight reasoning for reconstructing the claimed invention in the 07/06/2021 response (page 6), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner would like to indicate the conclusion of obviousness in the 103 rejection is solely based on the knowledge in the prior art, which was within the level of ordinary skill at the time the claimed invention was made. Thus, the 103 rejection is proper. 
In response to Applicant’s arguments about fiberization device and particle size in the 07/06/2021 response (pages 6-7), Armin et al. expressively teach a particle size reduction, i.e. reducing the biomass into a particle size of 10 – 40 mm in the Example. The low end of 10 – 40 mm touches the high end of the claimed range “1-10 mm”, thus rendering the claimed range to be obvious. See MPEP 2144.05 that states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists.  With regard to the translation from German, according to the Google translator as well as the translation at Espacenet the term “möglichst klein” has the meaning of “as small as possible”. There is no evidence that this translation is incorrect. Even assuming that Armin et al. do not teach the limitation “as small as possible”, the combined teachings of the cited prior art are sufficient to render the claimed particle size range of 1-10 mm to be obvious. This is because Armin et al. expressively teach a particle size range 10-40 mm that is overlapped with the claimed range, and there are ample teachings in the prior art about the claimed particle size range of 1-10 mm, as supported by Zhang et al., Li et al., and Thomsen et al., indicating the claimed range is a well-known feature in the prior art. In response to Applicant’s arguments about Thomsen in page 7, the particle size of the maximum length of 5 mm is specifically taught in the Example, suggesting this range is one of the most preferred ranges of Thomsen. Besides, the advantage of using biomass having a particle size of 1-10 mm had been taught by the cited prior art, as indicated above. With regard to the limitation of “hammer mill” recited in Claim 1, it had been well known in the art to reduce biomass to a particle size of 1 -10 mm by using a hammer mill, as supported by Zhang et al. and Li et al. Although Armin et al. do not teach hammer mill, the hammer-mill is an art-recognized equivalent of the shredder of Armin for the same purpose. It would have been obvious to replace the shredder with a hammer mill in the method suggested by Armin for shredding the biomass into a particle size of 1-10 mm for the reasons indicated above (see the 103 rejection). With regard to Applicant’s argument that replacing the shredder of Armin with a hammer mill would lead to higher energy demand and higher maintenance requirement, Applicant failed to provide any factual evidence to support this argument, thus not being persuasive.
 In response to Applicant’s arguments about Mixing step in the 07/06/2021 response (pages 7-8), the elimination of the mash tank taught by Armin is related to the continuous process of fermentation for biogas or bioethanol production, which does not conflict with pretreating biomass with hot water. In addition, given that mixing/soaking biomass with hot water effectively removes inhibitors that impede downstream hydrolysis process, one of ordinary skill in the art would have been motivated to add this pretreatment step into the method of Armin et al. for enhancing hydrolysis process and biogas production. Regarding the removal of inhibitors, it would have been obvious to remove the liquid phase from the mixed/soaked biomass before entering the biomass to the fermentation process, because Wang et al. teach the liquid phase contains inhibitors that impede the downstream process. It is noted that the instant claim 1 only requires that the mixed/soaked biomass, but not the entire suspension of the biomass and water formed in step “a”, to be carried over to the fermentation step. In response to Applicant’s arguments in paragraph 3 of page 8, it is a common practice in the prior art to mix different components to form a suspension. There is no evidence to indicate that a simple and brief step of mixing shredded straw with hot water would add burden to the capital and operating cost. In addition, the method of Armin would greatly benefit from mixing/soaking biomass with hot water for the reasons indicated in the 103 rejection. Applicant admitted that “some of this floating straw is always in contact with water and will sink (into water) after soaking”. Examiner indicates that the sinking of the soaked straw into water is a process that the straw gets mixed with water. Thus, the step of soaking taught by Wang or Chen et al. necessarily comprises a step of mixing straw with water. Furthermore, it is Examiner’s position that one of ordinary skill in the art would have been motivated to thoroughly mix straw and hot water in the method suggested by Armin et al., because without thoroughly mixing the straws with water, the surface of the straw cannot fully contact with water and the socking cannot be conducted efficiently, consequently the inhibitors cannot be effectively removed from the straw in a limited time range.  As such, the mixing step recited in the instant claim 1 would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above.
 In response to Applicant’s arguments about First anaerobic digester for biogas production in the 07/06/2021 response (pages 8-9), the partial digestion of the biomass in the first fermentation process of Armin et al. indicates that there is undigested biomass present in the first process, which needs to be further fermented in the second fermentation process. However, biogas would be generated from the partially digested biomass in the first fermentation process, given that sugars released from the biomass are readily fermented by the fermentation microorganisms for biogas production. Furthermore, Applicant’s arguments based on an acidic pH in first fermentation step and a neutral pH in the second fermentation step are misleading. The paragraph [0053] only discloses that pH can be adjusted in the microbiological medium of each fermentation process, and there are no teachings about using an acidic pH in first fermentation step and a neutral pH in the second fermentation step. Clearly, both the first and second fermentation steps taught by Armin et al. contribute to biogas generation. Moreover, the acid treatment of biomass (by using sulfuric acid) taught by Wang et al. is not a fermentation process (by using microorganisms), and this treatment is distinct from the fermentation processes taught by Armin et al.  One of ordinary skill in the art would not consider that the fermentation processes of Armin et al. are directed to the acid treatment of biomass.  Thus, the first anaerobic fermentation step recited in the instant claim 1 would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above.
In response to Applicant’s arguments about Thermal digestion in the 07/06/2021 response (pages 9-10), Applicant’s arguments are based on the features not recited in the claims. Examiner notes that the step “b” in Claim 1 only requires heating the biomass at a certain temperature for a certain time, and the claim does not exclude the claimed method from comprising a microwave treatment. It is Examiner’s position that the teachings of Armin et al. render the claimed time and temperature ranges to be obvious, because Armin et al. teach heating the biomass at similar time and temperature ranges, as Examiner explained in the 103 rejection. With regard to the teachings of Thomsen et al., their teachings are not limited to yeast fermentation for bioethanol production. Thomsen et al. teach fermenting thermal-treated biomass for biogas production, as indicated above. The biomass subjected to substantially same treatments could be applied for producing both biogas and alcohol (when suitable fermentation microbes are used), and there is no substantially difference in treating biomass between the processes of producing biogas and alcohol, as evidenced by Armin et al. (Claims 1-16), Chen et al. (claim 27) and Thomsen et al. Thus, the person of ordinary skill in the art would consider the teachings of Thomsen et al. are applicable to the method of Armin et al. Overall, the heat treatment step “b” recited in the instant claim 1 would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above.
In response to Applicant’s arguments about Recycling of effluent in the 07/06/2021 response (pages 10-11), it had been well known in the art to incorporate water-recycling into a process of fermenting biomass for cutting down the cost of water and providing environmental benefits, as supported by Thomsen et al. and Latouf et al.   
With regard to a solid-liquid separation, it is a routine process in the art, as evidenced by Latouf et al. and Thomsen et al. (note: Thomsen et al. teach solid-liquid separation, see page 42/lines 12-13). One of ordinary skill in the art would have incorporated the solid-liquid separation into the method of Armin et al. for recycling the process water for the reasons indicated above. Furthermore, contrary to Applicant’s arguments, Thomsen et al. teach recycling process water from the fermentation of producing biogas/methane. See page 23/line18 – page 24/line 16 and page 51/lines 18-21, which teach producing of biogas/methane by the fermentation of biomass/organic matter in step (vi), and recycling the process water generated in step (vi) into any of the preceding steps. As such, the process water recycled by Thomsen et al. is not an ethanol process water, and the water from biogas production is directly recycled in the method of Thomsen et al. without the need to metabolize inhibitors by yeast. Thus, the teachings of Thomsen et al. are applicable to the method of Armin et al. With regard to the teachings of Latouf et al., they expressively teach subjecting the biomass to thermal treatment (paragraphs 0033, 0049, and 0059), and the teachings of Latouf et al. are applicable to the method of Armin et al. Thus, it would have been obvious to combine the teachings of Thomsen et al. and Latouf et al. with Armin et al., thus arriving at the claimed method comprising a step of recycling process water.     
In response to Applicant’s arguments about Sodium and ammonium contents in the 07/06/2021 response (page 11), sodium and ammonium are important nutrients for microorganisms. It would have been obvious to adjust through routine optimization the sodium and ammonium concentrations taught by Thomsen et al. in the method suggested by Armin et al. for biogas production when different microorganisms are used. Furthermore, it has been well known in the art to introduce sodium and ammonium compounds to the fermentation system for biogas production, as evidenced by Zhang et al. and Li et al.  With regard to Applicant’s arguments about pH-ammonia, it is a routine process in the art to adjust pH of a culture medium for culturing microorganisms, as evidenced by Thomsen et al. (page 50/line 1). It would have been obvious to adjust the pH of culture medium, as needed, for enhancing microorganism growth and biogas production.  As supported by Zhang et al. and Li et al., addition of ammonium compounds to culture media for biogas production does not lead to inhibition of bacterial growth by free ammonium, rather supplement of ammonium nutrient results in the highest biogas yield (see abstract/lines 5-6 of Zhang et al).  Applicant failed to provide any factual evidence to support that there is an inhibitory effect from free ammonium when ammonium is supplemented to biogas-producing bacteria.  Moreover, the ammonium and sodium contents recited in claims 6 and 7 have very broad ranges and there is no evident of the record to show these broad ranges are critical for biogas production, as indicated in the 103 rejection. Thus, the limitations over sodium and ammonium contents in claims 6 and 7 would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above.
In view of forgoing, Applicant’s arguments are not persuasive. Accordingly, Claims 1, 4, 6-7, 11, and 13 are rejected under 35 USC 103 over the combination of Armin et al. with other prior art recited in the 103 rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633